          Case 1:16-cv-01068-KBJ Document 35 Filed 05/07/19 Page 1 of 4



                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA
__________________________________________
                                           )
CAMPAIGN FOR ACCOUNTABILITY,               )
                                           )
                        Plaintiff,         )
                                           )
                  v.                       ) Civil Action No. 1:16-cv-1068 (KBJ)
                                           )
U.S. DEPARTMENT OF JUSTICE,                )
                                           )
                        Defendant.         )
__________________________________________)

               DEFENDANT’S NOTICE OF SUPPLEMENTAL AUTHORITY

       Defendant hereby respectfully submits this Notice of Supplemental Authority regarding

the D.C. Circuit’s recent decision in Citizens for Responsibility & Ethics in Washington (CREW)

v. Dep’t of Justice, No. 18-5116, --- F.3d ----, 2019 WL 1907230 (D.C. Cir. Apr. 30, 2019). In that

case, CREW sought to compel the Office of Legal Counsel (OLC) to disclose all of its formal

written opinions pursuant to 5 U.S.C. § 552(a)(2). See id. at *2. The district court dismissed this

“universal claim,” id. at *3, and on appeal the D.C. Circuit affirmed, holding that “CREW’s claim

that all of the OLC’s formal written opinions are subject to disclosure under FOIA’s reading-room

provision fails as a matter of law.” Id. at *4.

       This decision is relevant to Defendant’s pending motion to dismiss in the present case for

several reasons. First, the D.C. Circuit again confirmed that “OLC’s formal written opinions are

not the ‘working law’ of an agency simply because they are nominally ‘controlling.’” Id. at *5

(discussing Electronic Frontier Foundation (EFF) v. Dep’t of Justice, 739 F.3d 1 (D.C. Cir. 2014)).

This holding forecloses Campaign for Accountability’s (CfA’s) argument that “the OLC’s formal

written opinions clearly constitute the OLC’s and the executive branch’s working law” because

such opinions “are binding upon the executive branch and on the OLC itself.” Pl.’s Opp’n (ECF



                                                  -1-
          Case 1:16-cv-01068-KBJ Document 35 Filed 05/07/19 Page 2 of 4



No. 30) at 13; see also CREW, 2019 WL 1907230 at *5 (“CREW has alleged only that the OLC’s

formal written opinions are ‘controlling,’ ‘authoritative’ and ‘binding,’ which under EFF is

insufficient to support a plausible claim that the opinions are the ‘working law’ of an agency

subject to disclosure under § 552(a)(2).”).

       Second, the CREW decision also forecloses CfA’s argument that the OLC opinion at issue

in EFF was factually distinct from other types of formal OLC opinions. See Pl.’s Opp’n at 17-23;

Renewed MTD Hr’g Tr. at 10-11, 20-21, 48-49, 57-58, 61. Specifically, the D.C. Circuit made

clear that the OLC opinion at issue in EFF was a formal written opinion, was prospective in nature,

and conveyed legal advice (rather than policy advice). See CREW, 2019 WL 1907230 at *4 n.1;

see also id. at *6 n.6 (stating that it is “a fair reading of EFF” to interpret the decision as

“suggest[ing] that many of OLC’s formal written opinions are privileged”).

       Third and finally, the D.C. Circuit confirmed that in order for an OLC opinion to become

subject to disclosure under FOIA’s reading-room provision, the OLC opinion must have “been

adopted by the agenc[y] to which [it was] addressed[.]” Id. at *3; see also id. at *4 (“CREW does

not allege that all of the OLC’s formal written opinions have been adopted by any agency as its

own,” and therefore “CREW’s complaint fails to allege the additional facts necessary to render an

OLC opinion the ‘working law’ of an agency[.]”). Here, for the reasons previously discussed,

even the sub-categories of OLC opinions identified by CfA do not meet the standard for necessarily

having been “adopted” by any agency—i.e., the agency having expressly adopted both OLC’s

conclusion and reasoning as the agency’s own. See Def.’s MTD Mem. (ECF No. 29-1) at 19 &

n.2; Def.’s Reply Mem. (ECF No. 31) at 19, 20-21; see also Renewed MTD Hr’g Tr. at 22-28, 32-

33, 36-40, 51-54, 78-79.




                                                -2-
             Case 1:16-cv-01068-KBJ Document 35 Filed 05/07/19 Page 3 of 4



        To be sure, the D.C. Circuit in CREW expressed skepticism regarding “the Department of

Justice’s position that none of the OLC’s formal written opinions constitutes the ‘working law’ of

an agency subject to disclosure under FOIA’s reading-room provision,” because “[p]resumably, at

some point in the OLC’s history, an agency may have adopted at least one of the OLC’s formal

written opinions as its own.” CREW, 2019 WL 1907230 at *4 n.2. Importantly, however, the

Department of Justice does not dispute that when a policy-making agency formally adopts an OLC

opinion as the agency’s own, then that policy-making agency has an obligation to disclose the OLC

opinion pursuant to the agency’s own reading-room obligations. But that does not help CfA’s

claims here, which seek to compel OLC itself to disclose its opinions at the moment of issuance

(i.e., regardless of any subsequent adoption by a policy-making agency). See Renewed MTD Hr’g

Tr. at 49.

        Although the D.C. Circuit made clear that its decision in CREW did not “address the merits

of CfA’s amended complaint,” CREW, 2019 WL 1907230 at *6 n.5, Defendant respectfully

submits that the reasoning of CREW further supports dismissal of CfA’s claims here. Accordingly,

for these reasons and those previously set forth in the Government’s briefing and at the hearing on

the renewed motion to dismiss, CfA’s Amended Complaint should be dismissed with prejudice.


Dated: May 7, 2019                                    Respectfully Submitted,

                                                      JOSEPH H. HUNT
                                                      Assistant Attorney General

                                                      ELIZABETH J. SHAPIRO
                                                      Deputy Branch Director

                                                      /s/ Daniel Schwei
                                                      DANIEL SCHWEI
                                                      Senior Trial Counsel (N.Y. Bar)
                                                      United States Department of Justice
                                                      Civil Division, Federal Programs Branch



                                                -3-
Case 1:16-cv-01068-KBJ Document 35 Filed 05/07/19 Page 4 of 4



                                   1100 L Street NW, Room 12024
                                   Washington, DC 20530
                                   Tel.:    (202) 305-8693
                                   Fax:     (202) 616-8460
                                   Email: daniel.s.schwei@usdoj.gov

                                   Mailing Address:
                                   Post Office Box 883
                                   Washington, D.C. 20044

                                   Courier Address:
                                   1100 L Street NW, Room 12024
                                   Washington, D.C. 20005

                                   Counsel for Defendant




                             -4-
